PER CURIAM.
This appeal is by James B. Ford, owner of tbe premises leased by him to tbe bankrupt and tbe Goody Realty Company, Inc. Takis was adjudicated a bankrupt, but tbe Goody Realty Company, Inc., all tbe stock of which be heid, was a solvent corporation. Tbe trustees sold tbe lease on premises 507 Fifth avenue, borough of Manhattan, city of New York, made by him and the Goody Realty Company, Inc. Tbe order appealed from authorized and empowered tbe sale.' Tbe landlord objected, saying that * tbe bankruptcy of Takis under the eighteenth paragraph, breached tbe lease. But that provision reads tbe bankruptcy of tbe lessees, and, since tbe Goody Realty Company, Inc., was not a bankrupt, tbe eighteenth clause was not effective as ending tbe lease.
Tbe order appealed from provided that it is “ordered, adjudged, and decreed that *778the Manufacturers’ Trust Company, James B. Ford, and the Goody Realty Company, Inc., be, and they hereby are, forever enjoined and restrained, and they are precluded forever from in any wise raising any question in respect to the right of said trustees in bankruptcy to make such assignments of said lease and sublease, in accordance with the terms hereof, and are forever enjoined and restrained and precluded from in any wise questioning the title of the said purchaser in the said lease and sublease,” etc.
This provision refers solely to the right of the landlord to question the title of the purchaser in so far only as the trustees have sold the bankrupt’s title to the lease which they obtained through the bankruptcy proceedings; that is to say, the right, title, and interest which Takis had in and to the lease by reason of his being one of the lessees.
Order affirmed.